DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 1-14 are pending wherein claims 1 and 9 are in independent form. 
3.	Claims 1 and 9 have been amended. In view of amendments, rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 Response to Arguments
5.	Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 13 of the remarks, applicant argues, “Mujtaba does not disclose that the processor 28,58 determines a time period when “receive circuitry 61/65 in transceiver 60 for processing LTE signal” (alleged “first communication circuit’ of Claim 1) operates in a reception mode and an “LTE signal received through antenna 40A” (alleged “radio frequency (RF) signal of a first frequency band supporting a first communication scheme” of Claim 1) is not received. Further, Mujtaba does not disclose that “receive circuitry 61/65 in transceiver 60 processing 1 XRTT signal” (alleged “second communication circuit’ of Claim 1) receives “LTE signal received through antenna 40A” (alleged “radio frequency (RF) signal of a Jirst frequency band supporting a first communication scheme” of Claim 1) through the switch 120 (alleged “first connection circuit’ of Claim 1) and the antenna 40A (alleged “first antenna” of Claim 1) while “receive circuitry 61 /65 in transceiver 60 for processing LTE signal” (alleged “first communication circuit’ of Claim 1) operates in a reception mode. Therefore, Mujtaba does not disclose a processor configured to “determine that the operating state satisfies the predetermined requirement during a time period when the first communication circuit operates in the reception mode and the RF signal of the first frequency band supporting the first communication scheme is not received,” as recited in Claim 1.”
		In response, examiner respectfully disagrees because:
		Mujtaba discloses that one antenna is used to receive LTE signal while another one antenna is used to receive 1xRTT signal (Fig. 7-8). When the signal strength/signal quality of 1X paging data is lower than a threshold (operation state satisfies predetermined requirement), two antennas are used for receiving 1xRTT signals (Par 0071-0073). Fig. 9 shows to use both the antenna to receive 1XRTT signal when the signal strength/signal quality of 1X paging data in a preceding cycle is lower than a threshold (Par 0101). During the wake period (during a time period) of a preceding paging cycle, the receiver 61 is receiving the LTE signal via one antenna and the receiver 65 is receiving 1xRTT signal via another antenna (Fig. 5, Fig. 7-8). Therefore, the receiver 61/65 is in a reception mode (receiving signal via both the antennas) during the wake period of the preceding paging cycle and does not receive LTE signal via the another antenna used for receiving 1xRTT signal. In normal LTE operations, the receiver 61/65 receives LTE signal via both the antennas and when monitoring 1xRTT signal, LTE signal is not received via the antenna used for receiving 1xRTT signal (Fig. 7-8). Therefore, Mujtaba discloses to determine that the operating state satisfies the predetermined requirement (signal strength/signal quality of 1X paging data is lower than a threshold during the wake period of a preceding paging cycle, Par 0071-0073, Par 0101) during a time period (during the wake period of a preceding paging cycle as shown in Fig. 8) when the first communication circuit operates in the reception mode (receiving the LTE signal via one antenna and 1xRTT signal via another antenna) and the RF signal of the first frequency band (LTE signal) supporting the first communication scheme (LTE) is not received (during the wake period of 1x paging cycle, LTE signal is not received via one antenna used for receiving 1xRTT signal such as antenna 40B) (Fig. 5, Fig. 7-9, Fig. 12, Par 0092-0094, Par 0096-0101, Par 0106-0109).





Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mujtaba et al (US 20120264473 A1, hereinafter referred to as Mujtaba) in view of Franceschini et al (US 20110176532 A1, hereinafter referred to as Franceschini).
		Re claim 1, Mujtaba teaches an electronic device (10) (Abstract, Fig. 2-3, Fig. 5) comprising:
	(i) a first antenna (40A) (Fig. 2-3, Fig. 5);
	(ii) a second antenna (40B) (Fig. 2-3, Fig. 5);
	(iii) a first communication circuit (receive circuitry 61/65 in transceiver 60 for processing LTE signal as shown in Fig. 3, Fig. 5) configured to operate in a reception mode or a transmission mode (LTE transmission (TX), LTE reception (RX)) and to process a radio frequency (RF) signal (processing LTE signal received through antenna 40A) of a first frequency band (frequency band for LTE) supporting a first communication scheme (LTE) (Fig. 3, Fig. 5, Fig. 7-12, Par 0051-0056, Par 0080-0089, Par 0092-0094, Par 0096-0101);
	(iv) a second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) configured to operate in the transmission mode (1xRTT transmission, Fig. 11-12) or an idle mode without operating in the transmission mode (when both antennas are used by LTE, monitoring/receiving 1 xRTT paging, Fig. 7-12) and to process an RF signal (processing 1XRTT data) of a second frequency band (frequency band for 1XRTT) supporting a second communication scheme (1XRTT), the first communication circuit (receive circuitry 61/65 in transceiver 60 for processing LTE signal as shown in Fig. 3, Fig. 5) and the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) being disposed separately (receive circuitry 61 and 65 are arranged/disposed to perform separate functions such as processing LTE signals and 1xRTT signals. Moreover, MUX 138 and 146 of receive circuitry 61 and 65 are connected to LTE RX1 and LTE RX2 to receive LTE signals and to different path 1X RX1 and 1X RX2 to receive 1XRTT signals. Therefore, the receive circuitry 61/65 for LTE signals is arranged/disposed separately from the receive circuitry 61/65 for 1XRTT signals by having separate receive connections/ports at MUX 138 and 146 (LTE RX1, LTE RX2 and 1X RX1, 1X RX2 have separate connections at the MUX 138 and 146))  (Fig. 3, Fig. 5, Fig. 7-12, Par 0051-0056, Par 0080-0089, Par 0092-0094, Par 0096-0101);
	(v) a first connection circuit (switch 120, Fig. 5) configured to electrically connect the first antenna (40A) to one of the first communication circuit or the second communication circuit (receive circuitry 61/65 in transceiver 60 as shown in Fig. 3, Fig. 5), and a second connection circuit (switch 124, Fig. 5) configured to electrically connect the second antenna (40B) to one of the first communication circuit or the second communication circuit (receive circuitry 61/65 in transceiver 60 as shown in Fig. 3, Fig. 5), the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) being disposed separately (Par 0053-0054, Par 0074-0081); and
	(vi) a processor (28) configured to control an operation of the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) based on an operation state (both antennas receiving LTE signal, one antenna receiving LTE and another antenna receiving 1XRTT signal, both antenna receiving 1XRTT signal, Fig. 4) (Fig. 2-4, Par 0041-0044, Par 0049-0050, Par 0069-0073), wherein the processor configured to:
	(vii) when the operation state satisfies predetermined requirement (signal strength/signal quality of 1X paging data is lower than a threshold, Par 0071-0073), control the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) so that both the first antenna (40A) and the second antenna (40B) are electrically connected to the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5), (Par 0027-0028, Par 0044, Par 0064-0068, Par 0070-0073, Par 0089, Par 0092-0094, Par 0097, Par 0099-0101, Par 0107-0109 ---when the signal strength of paging data is low, then both the antennas are used for receiving 1XRTT data); and 
	(viii) determine that the operating state satisfies the predetermined requirement (signal strength/signal quality of 1X paging data is lower than a threshold during the wake period of a preceding paging cycle, Par 0071-0073, Par 0101) during a time period (during the wake period of a preceding paging cycle as shown in Fig. 8) when the first communication circuit operates in the reception mode (receiving the LTE signal via one antenna and 1xRTT signal via another antenna) and the RF signal of the first frequency band (LTE signal) supporting the first communication scheme (LTE) is not received (during the wake period of 1x paging cycle, LTE signal is not received via one antenna used for receiving 1xRTT signal such as antenna 40B) (Fig. 5, Fig. 7-9, Fig. 12, Par 0092-0094, Par 0096-0101, Par 0106-0109),
	(ix) the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) is configured to: receive, a first RF signal (1XRTT signal received by the antenna 40A) through the first connection circuit (switch 120, Fig. 5) and the first antenna (antenna 40A) and a second RF signal (1XRTT signal received by the antenna 40B) through the second connection circuit (switch 124, Fig. 5) and the second antenna (antenna 40B) (Fig. 3, Fig. 5, Fig. 6, Fig. 9-10, Fig. 12, Par 0050, Par 0053-0056, Par 0069, Par 0074-0075, Par 0084-0089, Par 0100-0101, Par 0106, Par 0109),
	(x) process the first RF signal (1XRTT signal received by the antenna 40A) in an 
	(xi) output the processed first RF signal (RX 1 associated with 1XRTT signal received through antenna 40A) and the processed second RF signal (RX2) to the processor (baseband processor 58 sends the baseband signal/digital data to storage and processing circuitry 28) (Fig. 3, Fig. 5, Par 0050, Par 0053-0056, Par 0069, Par 0080-0089).
		Mujtaba discloses to receive 1xRTT signal and LTE signal wherein 1xRTT signal is a CDMA based signal (Par 0022-0027). Mujtaba does not disclose that the overlap frequency band is a frequency band at which the first frequency band overlaps the second frequency band.
		Franceschini teaches that the overlap frequency band is a frequency band at which the first frequency band overlaps the second frequency band (CDMA based communication system and OFDM based communication system (I.e. LTE) have overlapping frequency bands) (Abstract, Par 0057-0058). 
		It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mujtaba by including the step that the overlap frequency band is a frequency band at which the first frequency band overlaps the second frequency band, as taught by Franceschini for the purpose of “operating different communication systems in the same frequency band thus improving spectral efficiency”, as taught by Franceschini (Par 0027).
		Therefore, Mujtaba in view of Franceschini discloses to receive 1xRTT signal (i.e. CDMA based signal) over a frequency band overlapping the LTE frequency band. Mujtaba in view of Franceschini is capable of processing the first RF signal (1XRTT signal received by the antenna 40A in the frequency band used for 1xRTT) in an overlap frequency band (when CDMA based signal (i.e. 1xRTT) uses a frequency band overlapping the LTE frequency band) and the second RF signal in the second frequency band (1XRTT signal received by the antenna 40B in the frequency band used for 1xRTT) and it would have been obvious to do so to operate “different communication systems in the same frequency band thus improving spectral efficiency”, as taught by Franceschini (Par 0027).
		Claim 9 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
Re claims 2, 10, Mujtaba teaches that the first communication scheme includes a Time Division Duplex (TDD) communication scheme (LTE), and the second communication scheme is a Frequency Division Duplex (FDD) scheme (CDMA) (Par 0004, Par 0022-0023, Par 0042).
Re claims 3, 11, Mujtaba teaches that the predetermined requirement corresponds to a case in which the first communication circuit does not transmit signal an RF in a transmission period allocated to support the TDD scheme (stop transmitting LTE signal during 1X active period when 1X active mode uses both antennas, Fig. 12) (Par Fig. 3, Fig. 5, Fig. 12, Par 0054-0056, Par 0076-0086, Par 0107-0109).
Re claims 4, 12, Mujtaba teaches to configure the first antenna as a diversity antenna (antenna 40A and 40B receiving 1XRTT signal) for the second communication circuit (receive circuitry 61/65 in transceiver 60 processing 1XRTT signal as shown in Fig. 3, Fig. 5) during a period when the first communication circuit is not driven (receive circuitry 61/65 in transceiver 60 for LTE is not processing any LTE signal when LTE is idle or LTE communication stopped/interrupted for receiving 1XRTT data via both antennas) and the second communication circuit is driven (receive circuitry 61/65 in transceiver 60 for 1XRTT processing 1XRTT signal received via both the antennas during 1XRTT active mode) (Fig. 3-6, Fig. 9-10, Fig. 12, Par 0027-0028, Par 0064-0073, Par 0090-0091, Par 0099-0103, Par 0106-0109).
		Re claims 5, 13, Mujtaba teaches that when the first communication circuit operates in an idle mode (LTE idle/interrupted), the processor is configured to control the first connection circuit (switch 120, Fig. 5) and the second connection circuit (switch 124, Fig. 5) to electrically connect the first antenna and the second antenna to the second communication circuit (both the antennas 40A and 40B are configured to receive 1XRTT signal) (Fig. 3-6, Fig. 9-10, Fig. 12, Par 0027-0028, Par 0064-0073, Par 0090-0091, Par 0099-0103, Par 0106-0109).
		Re claims 6, 14, Mujtaba teaches that when the first communication circuit operates in an active mode (LTE active), the processor is configured to control the first connection circuit (switch 120, Fig. 5) to electrically connect the first antenna to the first communication circuit (one antenna used to receive LTE signal) and to control the second connection circuit (switch 124, Fig. 5) to electrically connect the second antenna to the second communication circuit (another antenna used to receive 1XRTT signal) (Fig. 4, Fig. 6-8, Fig. 11, Par 0027-0028, Par 0055, Par 0067-0073, Par 0089, Par 0092-0098).
		Re claim 7, Mujtaba teaches that the first connection circuit (switch 120, Fig. 5) is configured to electrically connect the first antenna to one of the first communication circuit or the second communication circuit in response to control of the processor (antenna 40A configured for LTE reception); and wherein the  second connection circuit (switch 124, Fig. 5) is configured to electrically connect the second antenna to one of the first communication circuit or the second communication circuit in response to control of the processor (antenna 40B configured for 1XRTT reception), wherein when the first communication circuit operates in an idle mode (LTE idle/interrupted), the first connection circuit is configured to electrically connect the first antenna to the second communication circuit (antenna 40 A configured for 1XRTT reception when both the antennas 40A and 40B are configured to receive 1XRTT signal), and the second connection circuit is configured to electrically connect the second antenna to the second communication circuit (antenna 40B configured for 1XRTT reception when both the antennas 40A and 40B are configured to receive 1XRTT signal), and wherein when the first communication circuit operates in an active mode (LTE active), the first connection circuit is configured to electrically connect the first antenna to the first communication circuit (one antenna such as antenna 40A configured for LTE reception), and the second connection circuit is configured to electrically connect the second antenna to the second communication circuit (another antenna such as antenna 40B configured for 1XRTT reception) (Fig. 3-5, Fig. 7-12, Par 0027-0028, Par 0051-0055, Par 0064-0073, Par 0076-0086, Par 0089-0098, Par 0100 - 0103, Par 0106-0109).
		Re claim 8, Mujtaba teaches a front-end module (FEM) (RF front end, 62, Fig. 3) configured to electrically connect the first antenna to one of the first communication circuit and the second communication circuit in response to control of the processor (antenna 40A configured for LTE reception), wherein when the first communication circuit operates in an idle mode, the FEM is configured to electrically connect the first antenna to the second communication circuit (when LTE is idle/interrupted, both antennas 40A and 40 B are configured to receive 1XRTT signal) and wherein when the first communication circuit operates in an active mode (LTE active mode), the FEM is configured to electrically connect the first antenna to the first communication circuit (antenna 40A configured for LTE reception) (Fig. 3-5, Fig. 7-12, Par 0027-0028, Par 0051-0055, Par 0064-0074, Par 0076-0086, Par 0089-0098, Par 0100 - 0103, Par 0106-0109).
Relevant Prior Art
		Leinonen et al (US 20030176176 A1) discloses a receive diversity scheme to configure multiple antennas to receive same signal such as GSM signal/CDMA signal (Fig. 1a-d, Fig. 4-5).






Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473